Exhibit 10.2 AMENDMENT TO EMPLOYMENT AGREEMENT This Amendment to Employment Agreement (“Amendment”) is entered into by and between ArQule, Inc., a Delaware corporation (the “Company”) with its principal offices at 19 Presidential Way, Woburn, Massachusetts 01801, and Dr. Brian Schwartz, the Company’s Chief Medical Officer (“Executive”).The purpose of this Amendment is to amend the Employment Agreement dated as of June 17, 2008, between the Company and Executive (the “Agreement”).This Amendment shall be effective as of the date of execution set forth below (the “Effective Date”).Capitalized terms used but not defined in this Amendment shall have the meanings ascribed to them in the Agreement.In consideration of the mutual covenants and agreements contained herein and for other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the Company and Executive (collectively, the “Parties”) hereby agree as follows: 1. Performance-Based Stock Units.Subject to the approval of the Compensation, Nominating and Governance Committee (the “CNG Committee”) of even date herewith and subject to the terms and conditions of the Plan and the Stock Unit Agreement that the Company shall provide to Executive (which shall be substantially in the form attached as Exhibit B to this Amendment), and in addition to any other equity awards for which Executive may be eligible, Executive shall be eligible to receive a grant of 50,000 shares of the Company’s common stock (the “Performance-Based Stock Units”), which shall vest based on the Company’s achievement of the milestone set forth in Exhibit A to this Amendment.Executive must be employed by the Company as of the date the milestone is achieved to be entitled to the vesting of the Performance-Based Stock Units associated with that milestone.Notwithstanding the foregoing, if Executive is terminated without Cause after the price of the Company’s common stock has averaged at or above a target price and for a duration established by the CNG Committee, then the Severance Package set forth in Section 5.1.1 of the Agreement shall also include the 50,000 Performance-Based Stock Units referenced herein, which shall vest on the Termination Date. 2. No Tax Advice.Executive acknowledges and agrees that the Company has provided no tax advice to Executive with respect to this Amendment and that Executive shall be solely responsible for any and all taxes attributable to Executive, including but not limited to income taxes and payroll taxes. 3. Entire Understanding.This Amendment, including its Exhibits, constitutes the entire understanding and agreement between the Parties regarding the subject matter hereof and supersedes all prior agreements, written or oral, with respect to the subject matter hereof, except that, other than as explicitly modified by the terms of this Amendment, the Agreement shall remain in full force and effect in accordance with its provisions.This Amendment shall be incorporated into the Agreement as an additional provision thereto. 4. Governing Law.This Amendment shall be governed by and construed and enforced in accordance with the laws (other than the law governing conflict of law questions) of the Commonwealth of Massachusetts. IN WITNESS WHEREOF, the Parties have executed or caused to be executed this Agreement as of February 23, 2012. ARQULE, INC.
